ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and response of 31 May 2022 are acknowledged and entered.
The Restriction/Election requirement of 23 October 2020 remains in effect.
Claims 1-62 and 64 have been canceled. Claims 63 and 65-86 are pending. Claims 65, 67-70, 79, 81, and 84 are withdrawn without traverse. Claims 63, 66, 71-78, 80, 82, 83, 85, and 86 are being examined on the merits.
The rejection of claims 63, 66, 71-78, 80, 82, 83, 85, and 86 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 31 May 2022.

Election/Restrictions
Claim 63 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 84, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DAVID DANG on 9 September 2022.

The application has been amended as follows: 
Claims 1-62 remain canceled as previously presented.
Claim 63 is allowed as previously presented.
Claim 64 remains canceled as previously presented.
Claims 65-83 are allowed as previously presented.
	In claim 84, delete “(impaired fasting glucose)” in line 3.
	Claims 85 and 86 are allowed as previously presented.

Allowable Subject Matter
Claims 63 and 65-86 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art as previously cited, Sparre-Ulrich et al. WO 2016/034186 A1, teaches certain GIP analogs containing mutations such as H18K, K30R, etc. The ‘186 art is silent on any further modifications to the GIP analogs that maintain antagonist activity towards the hGIP receptor. The only art discussing acylation of internal residues of GIP is the previously cited Irwin et al. J. Med. Chem. 49:1047-1054 art, which utilizes the acylation to attach an albumin and prevent digestion of GIP by DPP-IV. As the residues are not present in the ‘186 constructs, there is no corresponding rationale to attach an acyl group to prevent DPP-IV digestion, as there is no digestion to protect against. Furthermore, as argued by Applicants and agreed by the Examiner, the Irwin art serves to prepare agonists against hGIP receptor, rather than the claimed antagonists against hGIP receptor. It follows that using Irwin as a rationale for modification does not reasonably lead to hGIP receptor antagonist, but rather leads one of ordinary skill in the art to expect that the GIP analog would be a hGIP receptor agonist. A further search of the claimed and disclosed compounds demonstrates that they are only found in the ‘186 application or the Applicants’ own parent PCT application, i.e. no other art provides a rationale to modify GIP analogs with fatty acid molecules at the claimed positions. Therefore, the claimed GIP analogs are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                                                                                                                                                                                                                         

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658